*242OPINION.
GReen:
The petitioner claims that its invested capital, for the years in question, of $38,900 should be increased by an amount equal to the subscription to its stock by the stockholders of- the Taylor-Hanna-James Co., and relies on the decision in Appeal of Hewitt Rubber Co., 1 B. T. A. 424, in support of its contention. The facts in the Appeal of Hewitt Rubber Co. were that Hewitt actually delivered his note on April 1, 1918, in the sum of $1,000,000 for $1,000,000 par value of the stock of the company; that on April 1, 1918, the certificate for $1,000,000-'par value of stock was issued to Hewitt and registered with the corporation’s transfer agent. Hewitt regularly paid interest to the corporation on the note given for the stock, received dividends, and actually paid the note for $1,000,000 during the year 1918.
*243The facts in this appeal are quite different. No stock was actually issued or delivered until full payment had been made therefor; no notes were received from the stockholders.
We have had occasion to consider a question similar to the one here in issue in Appeal of Central Consumers Wine & Liquor Co., 1 B. T. A. 1190, and we see no reason to depart from the decision rendered in that appeal. See also Appeal of Forge Coal Mining Co., 2 B. T. A. 975.

Judgment will be entered for the Commissioner.